Per Curiam.
The point in this case is simply this: Crawford married a wife. There was a debt of record existing against her at marriage, being the consideration of a piece of land in the possession of the wife, and enjoyed by the husband jointly with her. This debt the husband paid by selling to the creditor another piece of land of the'wife. The sale was with the consent of the wife, and was evidenced by a written instrument executed by the husband. The wife died before making a deed. Her heirs refuse to execute the deed. The creditor now sues the husband. He recovered. We think he was entitled to his election, either to treat it as a claim against the husband, sue him, and recover it, leaving him to go back upon the estate of the wife descended to the heirs; or to thus resort, himsel|, to that estate. The husband paid a debt of his wife, contracted dum sole, for which he was liable when he paid it, being in the lifetime of the wife. He paid it in a specific article. The title to that article failed. The husband was then liable for its value.
The judgment is affirmed with 1 per cent, damages and costs.